DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 2, the limitation “the off-water protection transducer, upon detecting being immersed in water” is failing to comply with the enablement requirement.  The limitation discloses a structure “off-water protection transducer” perform a function “detects a situation of being immersed in water”; wherein the off-

Regarding claims 3-10, the claims are rejected due to their dependency on rejected claims as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 6,061,500) in view of Atchison (US 2018/0084607).

    PNG
    media_image1.png
    718
    218
    media_image1.png
    Greyscale

Regarding claim 1, Su teaches an off-water protection heater with controller (electronic heater, see title), comprising a controller (temperature controlling circuit 30), a tube (tube body 10), and a cap (upper cap 50) mounted to an end of the tube (see fig.1), 
wherein the controller (temperature controlling circuit 30) comprises, as being arranged in an interior thereof, a control circuit (temperature controlling circuit 30) and one of a relay (relay 31) and a bidirectional triode thyristor (TRIAC), and the control circuit (temperature controlling circuit 30) includes a control unit (temperature controlling circuit 30); and 
the tube (tube body 10) comprises, as being arranged in an interior thereof, a heating element (heating wire 20); 
the control unit (temperature controlling circuit 30), the one of the relay (relay 31) and TRIAC, and the heating element (heating wire 20) are electrically connected in sequence to form a control loop; 
the control unit controls the one of the relay and TRIAC (see col.2, lines 26-27 “The temperature controlling circuit employs a relay for controlling whether the heating wire is powered on or off.”), according a detected temperature of water, to activate for conducting electricity to control the heating element to generate heat or not (col.2, line 64 - col.3,lines 6 “The circuit 30 employs a thermosensitive resistor 40 for detecting the temperature and controlling the activation time of the heating wire 20…The temperature controlling circuit 30 employs a relay 31 for controlling whether the heating wire 20 is powered on or off.”)
Su does not explicitly teach an off-water protection transducer and wherein the off-water protection transducer; wherein the off-water protection transducer, upon 
However, Atchison teaches in the same field of endeavor of a heater, comprising an off-water protection transducer (liquid level switch 20), a control unit (electrical contactor 21), thermostats (13), and heating elements (12); wherein the off-water protection transducer (liquid level switch 20), upon detecting being immersed in water, transmits a signal to the control unit (electrical contactor 21), and the control unit (electrical contactor 21) controls the thermostats (13) according a detected temperature of water, to activate for conducting electricity to control the heating element to generate heat or not (see fig. the liquid level switch is capble to detects whether the heater being immersed in water, such as the liquid level switch 20 is operative to detect the level of water in the water tank 11, specifically whether the water tank is full, and operate the switching of the electrical contactor 21 based on whether the level of water in the water tank 11 equals this threshold.); and the off-water protection transducer (liquid level switch 20), upon detecting being removed out of water, transmits a signal to the control unit, and the control unit controls the thermostats (13) to cut off electricity so that the heating element does not generate heat  (See para.[0004] “In operation, the electrical contactor is wired to selectively control the flow of electricity from the input voltage line to the thermostats and heating elements and the liquid level switch is operative to detect the level of water in the water tank and operate the switching of the electrical contactor based on whether the level of water in the water tank surpasses a threshold defined by the uppermost heating element in the water tank” and para.[0011] “In this regard, by the operation of the electrical contactor 21, a circuit can be selectively made to allow electricity from the input voltage line 14 to the thermostats 13 and heating elements 12 and broken to interrupt to flow of electricity from the input voltage line 14 to the thermostats 13 and heating elements 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the water heater of Su with liquid level switch electrically connected to thermostat and heating elements to detect a situation of being immersed in water, in order to detect the level of water in the water tank and operate the switch based on whether the level of water in the water tank surpasses a threshold defined by the uppermost heating element in the water tank and automatically interrupted the flow of electricity to the heating elements when the water in the tank fell below a preset threshold (para.[0004] and [0007] of Atchison)

Regarding claim 2, Su teaches an off-water protection heater with controller (electronic heater, see title), comprising a controller (temperature controlling circuit 30), a tube (tube body 10), and a cap (upper cap 50) mounted to an end of the tube (see fig.1), 
wherein the controller (temperature controlling circuit 30) comprises, as being arranged in an interior thereof, a control circuit (temperature controlling circuit 30) and one of a relay (relay 31) and a bidirectional triode thyristor (TRIAC), and the control circuit (temperature controlling circuit 30) includes a control unit (temperature controlling circuit 30); and 
the tube (tube body 10) comprises, as being arranged in an interior thereof, a heating element (heating wire 20); 
wherein the one of the relay (relay 31) and TRIAC, and the heating element (heating wire 20)are electrically connected in sequence to form a control loop, and the one of the relay (relay 31) and TRIAC is further connected to the control unit (temperature controlling circuit 30); 
Su does not explicitly teach an off-water protection transducer and wherein the off-water protection transducer; wherein the off-water protection transducer, upon detecting being immersed in water, turns on the one of the relay and TRIAC for conducting electricity to control the heating element to generate heat; and the off-water protection transducer, upon detecting being removed out of water, turns off the one of the relay and TRIAC to cut off electricity so that the heating element does not generate heat; wherein according to a detected water temperature being higher than a preset temperature or due to an excessively high temperature resulting from removal out of water, the control unit controls the one of the relay and TRIAC to cut off electricity so that the heating element does not generate heat.
However, Atchison teaches in the same field of endeavor of a heater, comprising an off-water protection transducer (liquid level switch 20), thermostats (13), and heating elements (12); wherein the off-water protection transducer (liquid level switch 20), upon detecting being immersed in water, turns on the one of the relay and TRIAC for conducting electricity to control the heating element to generate heat; and the off-(See para.[0004] “The self regulating mechanism comprises a liquid level switch and an electrical contactor which are each integrated with a storage water heater having at least a water tank, at least one heating element and thermostat pair, and an input voltage line. In operation, the electrical contactor is wired to selectively control the flow of electricity from the input voltage line to the thermostats and heating elements and the liquid level switch is operative to detect the level of water in the water tank and operate the switching of the electrical contactor based on whether the level of water in the water tank surpasses a threshold defined by the uppermost heating element in the water tank.” The liquid level switch is capble to detect whether the heater being immersed in water, turn on the contactor for conducting electricity to control the heating element to generate heat, and turn off the contactor when the heater is not immersed in water.); wherein according to a detected water temperature being higher than a preset temperature or due to an excessively high temperature resulting from removal out of water, the control unit controls the thermostats to cut off electricity so that the heating element does not generate heat (as disclosed in para.[0004], the heater includes a thermostat, which is configured to turn on/off electricity of the heating elements to maintain the water temperature to a preset temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the water heater of Su with liquid level switch electrically connected to thermostat and heating elements to detect a situation of being immersed in water, in order to detect the level of water in the water tank and operate the switch based on whether the level of water in the water tank 

Regarding claim 3, Su teaches the control unit (temperature controlling circuit 30) comprises a micro control unit (MCU) (temperature controlling circuit 30).

Regarding claim 4, Su teaches the control unit (temperature controlling circuit 30) comprises a micro control unit (MCU) (temperature controlling circuit 30).

Regarding claim 5, Su teaches the heating element (heating wire 20) is a heating wire (heating wire 20).

Regarding claim 6, Su teaches the heating element (heating wire 20) is a heating wire (heating wire 20).

Regarding claim 7, Su teaches the tube (tube body 10) comprises, as being arranged therein, a thermistor (thermosensitive resistor; see col.2 lines 23-25 “The temperature controlling circuit employs a thermosensitive resistor for detecting the temperature and controlling the activation time of the heating wire.), which transmits the detected water temperature to the control unit to control the one of the relay and TRIAC to turn on or not for conducting electricity (see col.2, lines 23-27 “The temperature controlling circuit employs a thermosensitive resistor for detecting the temperature and controlling the activation time of the heating wire. The temperature controlling circuit employs a relay for controlling whether the heating wire is powered on or off.”).

Regarding claim 8, Su teaches the tube (tube body 10) comprises, as being arranged therein, a thermistor (thermosensitive resistor; see col.2 lines 23-25 “The temperature controlling circuit employs a thermosensitive resistor for detecting the temperature and controlling the activation time of the heating wire.), which transmits the detected water temperature to the control unit to control the one of the relay and TRIAC to turn on or not for conducting electricity (see col.2, lines 23-27 “The temperature controlling circuit employs a thermosensitive resistor for detecting the temperature and controlling the activation time of the heating wire. The temperature controlling circuit employs a relay for controlling whether the heating wire is powered on or off.”).

Regarding claim 9, Su teaches the tube is selected as a glass tube (see col.1, lines 12 “A conventional aquarium heating tube includes a glass tube”).

Regarding claim 10, Su teaches the tube is selected as a glass tube (see col.1, lines 12 “A conventional aquarium heating tube includes a glass tube”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726